DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, the limitations “a first…sensor placed in a first location on the subject and a second…sensor placed on a second location on the subject,” and “a first means placed in a first location on the subject and a second means placed on a second location on the subject,” render the claims indefinite because they are directed to both the apparatus/system (first and second sensors) and the method of using it (placing them/their placements on a subject). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Applicant is reminded that for functional limitations and intended use, the phrasing “structure X configured to Y” is considered definite. For the purposes of Examination, the placement of the claimed sensors, when not tied to structural requirements of the apparatus/system, is considered to be an intended use and the prior art meets this claim limitation if/when it is capable of said use.
Regarding claim 9, the limitation “a first…sensor placed in a first location on the subject and a second…sensor placed on a second location on the subject,” renders the claims indefinite because the placement of the sensors is claimed in past tense, therefore not clearly part of the active method steps claimed, nor clearly not required. A suggested correction is to include a step of placing the claimed sensors in the first and second locations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shkurovich et al. (U.S. Patent Application Publication No. 2012/0209345) hereinafter referred to as Shkurovich; in view of Keel et al. (U.S. Patent Application Publication No. 2009/0281399) hereinafter referred to as Keel.
Regarding claims 1, 9, and 17 Shkurovich teaches a sensing and monitoring system/method configured to measure atrial stretch in a subject based on one or more hemodynamic parameters (¶[0008]), the system comprising: 
one or more sensors configured to generate output signals conveying information related to hemodynamic activity in the subject (¶[0057]); and 
one or more hardware processors (¶[0068]) configured by machine-readable instructions to: 
determine the one or more hemodynamic parameters based on the output signals (¶[0068], Fig. 1A); and 
determine the atrial stretch in the subject based on the on the one or more determined hemodynamic parameters (¶[0057], ¶[0068], Fig. 1A).  
Shkurovich further teaches that measuring atrial stretch does not depend specficially on implanted pressure sensors but can be derived from other measures that are known to correlate with atrial stretch (¶[0069]).
Shkurovich does not teach wherein the one or more sensors comprise: a first photoplethysmography (PPG) sensor placed in a first location on the subject and a second PPG sensor placed on a second location on the subject, the second location differing from the first location.
Attention is brought to the Keel reference, which teaches one or more sensors for detecting parameters relating to atrial stretch (in this case, blood pressure which directly relates to the pressures detected in Shkurovich) comprising a first photoplethysmography (PPG) sensor placed in a first location on the subject and a second PPG sensor placed on a second location on the subject, the second location differing from the first location (¶[0037]).
It would have been obvious to one of ordinary skill to modify the arterial stretch measurement of Shkurovich to use non-invasive PPG techniques, as taught by Keel, because Keel teaches that implanted, invasive devices come with drawbacks such as embolization, nerve damage, infection, bleeding and/or vessel wall damage (Keel, ¶[0007]).
Claim(s) 2-4, 7-8, 10-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shkurovich and Keel as applied to claims 1, 9, and 17 above, and further in view of Sharf et al. (U.S. Patent Application Publication No. 2012/0296216) hereinafter referred to as Sharf; and Martin et al. (U.S. Patent Application Publication No. 2008/0066753) hereinafter referred to as Martin.
Regarding claims 2-3, Shkurovich, as modified by Keel, teaches the system of claim 1.
Shkurovich as modified does not discuss monitoring extra-systole or using ventilation therapy. 
Attention is brought to the Sharf reference, which teaches that extra-systole is among the irregular heart beat parameters that are of interest in hemodynamic monitoring and are captured using PPG (¶[0075]). The Examiner considers that one of ordinary skill when contemplating Shkurovich would look to Sharf for additional parameters of concern, because of the correlation to atrial fibrillation and atrial stretch/pre-load, an occurrence that Shkurovich is explicitly addressing. 
It would have been obvious to combine the hemodynamic parameters of Shkurovich as modified to include extra-systole measures, because Shkurovich states that ectopic beats can be a trigger for atrial fibrillation (Shkurovich ¶[0006]) therefore indicating that this is an important parameter to monitor in order to achieve the stated goal of avoiding occurrences of atrial fibrillation where possible (Shkurovich ¶[0006]).
Sharf does not teach responsive to detection of an atrial extra systole, the one or more hardware processors trigger a pressure generator to provide ventilation support to the subject; and the one or more hardware processors validate success of the ventilation support based on output signals from the first PPG sensor that indicate reversion of overloading and/or atrial stretch in the subject.
Attention is brought to the Martin reference, which teaches responsive to detection of an atrial extra systole (¶[0045] irregular heart rhythm), the one or more hardware processors trigger a pressure generator to provide ventilation support to the subject (¶[0053] one of the plethymographic parameters for titrating ventilation therapy, Fig. 9 for example initializes NPPV therapy based on analyzed cardiac pulses); and the one or more hardware processors validate success of the ventilation support based on output signals from the first PPG sensor that indicate reversion of overloading and/or atrial stretch in the subject (¶[0068] closed loop Fig. 3), the ventilation support comprising a pressure generator that is part of a ventilation support system, the pressure generator configured to generate a pressurized flow of breathable gas for delivery to an airway of the subject according to a pressure support therapy regime, the pressure support therapy regime indicating pressure levels of the pressurized flow of breathable gas provided by the pressure generator during inhalation and exhalation by the subject (Fig. 9, NPPV “non-invasive positive pressure ventilation”, ¶[0015]). 
It would have been obvious to one of ordinary skill in the art at the time to modify the fibrillation-avoiding system of Shkurovich as modified to include ventilation therapy triggered by hemodynamic measurements, as taught by Martin, because Martin teaches that respiration alters the heart period (Martin ¶[0039]) and Martin suggests that the invention is additionally useful for patients suffering from heart co-morbidities (Martin ¶[0147]).
Regarding claim 4, Shkurovich as modified teaches the system of claim 3.
Shkurovich further teaches wherein the one or more hardware processors are configured to: determine, based on the output signals from the first sensor and the second sensor, whether an episode of atrial fibrillation is occurring or is likely to occur in the subject; and responsive to a determination that atrial fibrillation is occurring or is likely to occur, control a therapy generator to facilitate the pulmonary and systemic circulation, and discourage or prevent the episode of atrial fibrillation (Fig. 1A-B).
Keel further teaches that the first and second sensors are PPG sensors (¶[0037]).
Martin further teaches controlling ventilation therapy to adjust pressure levels during inhalation/exhalation to facilitate pulmonary and systemic circulation (¶[0142]).
Regarding claims 7 and 15, Shkurovich as modified teaches the system of claims 3 and 11.
Martin further teaches wherein the one or more hardware processors are further configured to cause adjustment, by the pressure generator, of the pressure levels of the pressurized flow of breathable gas during one or both of inhalation and exhalation by amounts that correspond to an amount of venous blood accumulation during cardiac preload and/or an amount of cardiac hypervolemic stress in the subject (¶[0053] plethymographic parameters for titration).
Regarding claims 8 and 16, Shkurovich as modified teaches the system of claims 3 and 11.
Shkurovich teaches determining whether an overload of a right and/or left atrium of the subject has occurred (¶[0016]).
Martin further teaches  wherein the one or more hardware processors are further configured to determine overload parameters, based on the output signals of the first PPG sensor and the second PPG sensor (¶[0014]).
Martin also teaches that the positive airway pressure during inspiration and exhalation is a results-effective optimizable variable that can be automatically titrated from the received PPG parameters (¶[0011], ¶[0021], Fig. 2). Applicant discloses no particular criticality to these parameters.
Therefore, although Martin does not teach the specific increased pressure level during inhalation for an overload of the right atrium, nor a increased pressure level during exhalation for an overload of the left atrium, it would nevertheless have been obvious to one of ordinary skill in the art at the time of filing to arrive at these relative pressures, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)	
Regarding claims 10-12, the claims are directed to a method comprising substantially the same subject matter as claims 2-3 and 4 and are rejected under substantially the same sections of Shkurovich, Keel, Sharf, and Martin.
Claim(s) 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shkurovich, Keel, Sharf, and Martin as applied to claims 4 and 12 above, and further in view of Melker et al. (U.S. 2004/0230108) hereinafter referred to as Melker.
Regarding claims 5 and 13, Shkurovich as modified teaches the system of claims 4 and 12.
Keel teaches that the second PPG sensor is a systemic PPG sensor configured to removably couple with an ear, or finger of the subject (¶[0017]).
Shkurovich as modified does not teach wherein the first PPG sensor is a sublingual photoplethysmography (PPG) sensor.
Attention is brought to the Melker reference, which teaches a PPG sensor that is a sublingual PPG sensor (Fig. 3), configured to generate output signals that convey information related to a pulsation of a sublingual vein modulated by a respiration cycle of the subject (this is descriptive material of what a PPG sensor senses in proximity to a sublingual vein, it does not modify the structure of the PPG sensor as claimed).
It would have been obvious to modify the PPG sensors of Shkurovich as modified to include one as a sublingual sensor, as taught by Melker, because the sublingual space is impervious to patient conditions that can compromise peripheral circulation (Melker, ¶[0003]).
Regarding claims 6 and 14, Shkurovich as modified teaches the system of claims 5 and 13.
Shkurovich further teaches that a transpulmonary delay/transfer time of a blood wave in a pulmonary circulation system of the subject corresponds to an amount of accumulated blood in a right atrium, pulmonary veins, and left atrium of the subject (¶[0033]).
Martin further teaches wherein determining, based on the output signals from the first PPG sensor and the second PPG sensor, whether an episode of atrial fibrillation is occurring or is likely to occur in the subject includes determining a transpulmonary delay/transfer time of a blood wave in a pulmonary circulation system of the subject (¶¶[0124-0125]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792